DETAILED ACTION
In the amendment filed on December 17, 2021, claims 11 – 14, 18, 20 – 24, 26 – 31 are pending.  Claims 11, 24, 26, 27 and 30 have been amended and claims 1 – 10, 15 – 17, 19, 25 and 32 have been canceled. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 11 – 14, 20 – 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukka et al. US 2015/0217330 A1 (hereafter “Haukka”) in view of Oh KR 10-0920033 B1 (updated machine translation provided, hereafter “Oh”) and/or Xiao et al. US 2014/0272194 (hereafter “Xiao”), and further in view of Sneh et al. US 2003/0027431 A1 (hereafter “Sneh”) and Yang et al. US 8,030,212 B2 (hereafter “Yang”)
Regarding claims 11, 20, 21, 22, 24, 26; Haukka is directed to methods of selectively depositing a material on a first surface of a substrate relative to a second OH-terminated surface or a surface having some amount of OH-groups, such as SiO2 [first dielectric surface] ([0018], [0033], [0186], [0231]); Haukka further discloses that the second material on the substrate may be a metal surface such as Ni, Co, Cu or Ru that are hydrogen-terminated or oxidized (e.g. having GeO2) on the surface ([0018], [0033], [0184], [0226] – [0227]). Deposition selectivity is dependent on the surface groups present, with OH-terminated surfaces used for further deposition ([0010] – [0012], ,  Haukka discloses depositing metal oxides (and other dielectrics) onto the provided substrate using an atomic layer deposition technique ([0046], [0182] – [221], [0226] – [0256]; Fig. 4) comprising the steps of:  alternately and sequentially contacting the provided substrate [meeting claim 22] with A.) a first metal precursor such as e.g. nickel precursors: nickel betadiketonates, nickel carbonyl ([0191] – [0194]), cobalt precursors: cobalt betadiketonates ([0195]), iron precursors: iron carbonyls, Fe(CO)5, Fe2(OBu)6 ([0196]), or germanium precursors: Ge(OMe)4, Ge(OEt)4 ([0137], [0233], [0239] – [0243]) and B.) a reactant of hydrogen gas ([0197] in combination with a metal oxide in general), a reactant plasma formed from e.g. ammonia gas (NH3), oxygen plasma or oxygen precursors ([0040], [0138] – [0139], [0239], [0246] – [0247], [0355] [0377] [0391] )in combination with a germanium precursor), which in turn deposits a metal oxide film onto the substrate. 
Haukka discloses that the selectivity may be at least about 50% selective ([0041] – [0045], [0115] – [0119]); selectivity is a ratio of deposition per deposition cycle ([0010], [0028], [0050]), and in the context of an ALD cycle, Haukka discloses that the selectivity 
Haukka also discusses that in some embodiments, metal oxides such as copper oxide can be reduced after a number of ALD deposition cycles using hydrogen plasma, thus contemplating the use of hydrogen plasmas as a post-treatment ([0385]).  Additionally, Haukka discusses treatment of the 2nd metal surface prior to or at the beginning of the selective deposition ([0067], [0222-225], [0227-228] & [0230]); where it may have been oxidized or have had native oxide formed thereon [i.e. a conventional form of passivation, meeting claims 23 – 24]; but with [0225] specifically teaching the embodiment where “the second surface may be passivated to inhibit deposition thereon.  In some embodiments, for example, the second surface may be passivated with alkylsilyl groups...in order to facilitate selective deposition on a dielectric surface relative to the second surface”; which teachings are noted to include organic containing passivation layers; thus relevant to claimed passivation treatments reasonably expected to have like effects as in these teachings. Additionally while the embodiments include selective deposition sufficient that no pore sealing layers deposited on the conductive metal surface; is also indicated that if some amount of pore sealing layer is deposited on the 2nd conductive surface, it is easily removed using a hydrogen plasma treatment without need for additional etching steps ([0355]); thus recognizing the usefulness & effectiveness of hydrogen plasmas for removal of surface oxides on metal surfaces [also meeting claim 24].


Although Haukka discloses that hydrogen gas may be used as a reactant for selectively producing a metal oxide film. Haukka does not expressly teach that the second reactant is a plasma comprising hydrogen but not oxygen. Haukka also does not expressly teach that the metal within the deposited metal oxide is one of Al, Nb, Ta, Ti, Zr, Hf or W. Finally, Haukka does not expressly teach that the organic passivation layer does not comprise semimetal atoms.
With regards to the limitation regarding second reactant is a plasma comprising hydrogen but not oxygen:
Within analogous arts, Oh is directed to methods of manufacturing a SiOC film [a dielectric and an oxide] having a low dielectric constant onto a silicon wafer substrate (page 1 1st paragraph, page 2 1st paragraph, page 3).  The deposition process may employ a plasma assisted ALD processing (page 3). Oh further discloses that inter alia oxygen gas or hydrogen gas [without oxygen] may be used alongside a precursor for SiOC to deposit the SiOC layer (page 1 3rd paragraph – page 2 1st paragraph, page 3, page 4 lines 8 –12).
Also within analogous arts and additionally or alternative to Oh, Xiao is directed to inter alia the deposition of silicon containing films (e.g. stoichiometric and/or non-stoichiometric silicon oxide films) made from silicon-containing precursors and/or organoaminosilane precursors (Abstract; [0002] – [0003], [0017], [0082] – [0083]). The deposition technique used may be an ALD technique, including a plasma enhanced or may be a precursor comprising oxygen, including as applied to cyclic ALD processing ([0084]); which teachings reasonably suggest that the oxygen-containing precursor would be the Si+O precursors as listed in [0082] that may be alternatively used as an oxygen source. Xiao therefore demonstrates expected equivalence of supplying oxygen via the deposition precursor or an oxygen reactant for depositing oxides.
Furthermore with respect to PEALD ([0085-89] & [0093-94]) discloses a variety of useful plasmas in [0088], including using reducing agents that may be provided by plasma, with [0087] indicating supplying precursors & oxygen source, nitrogen source &/or other source gases or reagents, with [0094] specifically indicating that the taught reducing agents may be hydrogen plasma & [0097] indicating that the Si-containing precursor initially chemically absorbed on the silicon oxide substrates.  Given Xiao’s disclosure, one of ordinary skill the art would reasonably consider that oxygen-containing Si films, may be formed in PEALD processing using either O-plasmas as the O source, or the Si precursor as the oxygen source, where the latter case when performing PEALD the plasma reactant would reasonably have been expected to encompass taught alternative reactive reagent, such as the taught reducing agent that may be hydrogen plasma, including when employing the Si PEALD processing to provide the Si as a dopant in metal oxides.

2 and SiO2 ([0226] – [0246] [0330], [0257] – [0347]). Furthermore, Haukka does disclose that hydrogen plasma treatment allows for removal of surface oxides from metal surfaces, thus indicating the known effects of hydrogen and H-plasma chemistry on taught surfaces.
Sneh is directed in part to a method for performing ALD onto pretreated surfaces, wherein the surfaces are pretreated [partially meeting claim 20, 21] in order to render the surface reactive for performing atomic layer deposition (Abstract). Sneh discloses providing selective atomic layer deposition on dielectrics by metal oxides by functionalizing surfaces using a H-containing plasma [fully meeting claim 20, 21] (Examples 4-20 [0045] – [0064]), including on low-k dielectrics or silica, (Ex.16 or 19); and for deposition of alumina, TiOx or Ta2O5 or other metal oxides on other oxides (e.g. [0050-55] & [0064]). The examples are specific embodiments of a general teaching disclosed in Oh where a hydrogen-bearing group of a nonmetal is used for providing absorption sites for new precursor ([0027], [0033] – [0034]); exposure to radicals of e.g. –H by plasma allows for the above reaction ([0030] – [0031]).
Therefore, in consideration of the prior art as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Haukka by substituting the second reactant of Haukka’s process – for producing metal oxides – from oxygen plasma to a plasma that comprises hydrogen without oxygen because Oh and/or Xiao teaches that hydrogen plasma would effectively produce the metal oxides, Haukka teaches that selective deposition can depend on conductive surfaces being hydrogen-terminated. Moreover, it would have 
With regards to the limitation regarding the deposited metal oxide is one of Al, Nb, Ta, Ti, Zr, Hf or W.
Sneh discloses ALD deposition of alumina [AlO3]on various dielectrics that include metal nitrides, with NH3/H2/N2 plasma used to terminate the nitride dielectric surfaces with NHx via mechanisms that employ both the H* & NHx* radicals (Exs. 3-8 & 13-15); surface terminating perfluorocarbon polymer, a low-k dielectric with remote NH3/H2 plasma for subsequent ALD (Ex. 19);  ALD processing on silica providing terminations with H2O /H2/O2 remote plasma were multiple metal precursors are being sequentially deposited to provide a Ti + W nitride dielectric mixture (Ex.16 or 17); and for deposition of alumina, TiOx or Ta2O5 or other metal oxides on other oxides using plasmas having hydrogen gas with or without oxygen containing gases for surface termination to provide hydrogen containing reactive species (Ex. 8-13 & 20, in [0050] – [0055] & [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further specified the method of Haukka (which suggests the general deposition of metal oxides) to deposit the specific metal oxides of at least AlO3, TiOx and/or TaO5 because Haukka and Sneh each suggest that successive deposited precursors to different elements achieves a more 
With regards to the organic passivation later not comprising semimetal atoms:
Yang is directed to atomic layer deposition processes for forming patterned thin films, wherein the thin films are substantially deposited only in selected areas of the substrate not having a deposition inhibitor material [passivation material] (Abstract). Yang discloses, exemplified in Fig. 2, that the process may comprise: providing a substrate; applying a deposition inhibitor material in a patterned manner or alternatively first applying uniformly a deposition inhibitor material and then subsequently patterning the deposition inhibitor material (col 11 line 50 – col 12 line 5); and depositing a thin film by atomic layer by ALD onto surfaces that do not have the deposition inhibitor material (col12 lines 5 –23). The thin film may comprise e.g. metals oxides such as aluminum oxide and zirconium oxide (col 13 lines 30 – 40). In one embodiment, the deposition inhibitor material may be a compound or polymer that is subsequently polymerized to form a self-assembled monolayer such as polystyrene [organic film with no semimetals] or Poly(tetrafluoropropyl methacrylate) (col 9 line 30 – 60, col 25 line 60 – col 26 line 35; Table 5). The use of such polymers allows for selective deposition especially of metal oxides to reduce process steps (col 7 lines 1 – 20, 55 – 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Haukka in view of Oh and/or Xiao, further in view of Sneh to substitute or otherwise utilize the polymeric deposition inhibitor material as the organic-containing passivation layers in Haukka because Yang teaches that polymeric deposition inhibitors (e.g. polystyrene) 
Regarding claims 12 – 14, Haukka discloses that in some embodiments, reducing agents are used as the second reagent ([0197] – [0198]). Furthermore, Haukka discloses in an embodiment that does not prefer the use of a reducing agent as the second reagent that plasma formed from hydrogen gas (H2) is a known reducing agent ([0097]).
Based on the prior art as a whole and the knowledge of one of ordinary skill in the chemical arts, being well aware that hydrogen gas is a reducing gas, and conductive surfaces that may be metal surfaces, would have been expected to have had any oxygen contamination on those surfaces or organic passivation deposits, inherently at least partially reduced by the hydrogen plasma during each such ALD cycle; thus also expected to contribute to the taught surface chemistry/morphology required for selectivity.  The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Haukka in view of Oh and Sneh product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukka in view of Oh and/or Xiao and further in view of Sneh and Yang as applied to claims 11 – 14, 20 – 26 above, and further in view of Tapily US 2016/0172189 A1 (hereafter “Tapily”).

Tapily is directed to a method for selective surface deposition. Tapily discloses that metal oxides are selectively deposited on surfaces that have been modified for selectivity (e.g. via use of a hydrogen plasma; abstract; [0019-21], etc.), where ALD deposition of metal oxides, such as oxides of Al, Hf, Zr or Ti, may be deposited ([0024], [0063], etc.). Tapily additionally and particularly discloses that such selective deposition may be performed on metal substrates such as Cu or W, or equivalently on conductive nitrides such as titanium nitride or tantalum nitride ([0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Haukka as modified by Oh, Xiao and Sneh to substitute the metal surfaces of Haukka with e.g. TiN because Tapily teaches that such surfaces are equivalently treated for equivalent selectivity, with only routine experimentation for optimization of the treatments that optimize for selectivity, due to the analogous electrically conductive properties of these alternative transition metal nitrides.

Claim 27 – 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukka in view of Oh and/or Xiao and further in view of Sneh, Yang and Kuchenbesier et al US 2016/0152640 A1 (hereafter “Kuchenbesier”).
Regarding claims 27, 28, 29, 30, 31; Haukka in view of Oh and/or Xiao and further in view of Sneh and Yang discloses and renders obvious, mutatis mutandis, the steps and elements shared between claims 11 and claims 27.

	Kuchenbesier is directed inter alia to methods of depositing silicon-containing films using vapor deposition processes for manufacturing semiconductors (Abstract; [0208] – [238]; [0240] – [0243], [0250], [0262] – [0275]; [0297] – 0[299], [0390] – [0315]).  Kuchenbesier discloses that it is known in the art to deposit metal silicates including where the metal is Zr, Hf, Ti, Nb, Ta or Al ([0211], [0243], [0297] – [0298], [0310]). Kuchenbesier further discloses that the deposition may be implemented by ALD or plasma enhanced ALD processes ([0231] – [0233], [0298], [0312] – [0315]); where a co-reactant is taught to be employed in the ALD process, and while exemplified by using oxygen ([0213] – [0216], [0307], [0312] – [0315]); the alternative of employing reducing agents including hydrogen gas or ammonia, etc., as the coreactant are also taught ([0218] – [0219], [0223] – [0224], [0308]); where any of the coreactant may be plasma treated for use as a coreactant ([0220] – [0221], [0309]). Furthermore, Kuchenbesier discloses that when precursors have significant increase in oxygen content compared to other molecules that may alternatively be employed for forming Si-containing films, these molecules may be employed to form Si-containing films that contain oxygen or tune the amount of oxygen therein ([0250], [0262], etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that and/or modified the 
With respect to the 2 sequences of ALD deposition employing either a single cycle with all 3 reagents, i.e. 2 precursors +1 claimed coreactant, or 2 sets of cycles with each precursor, analogous options for ALD cycles & control of metal to silicon ratios via such techniques are set forth in [0314-315] of Kuchenbesier, such that one of ordinary skill in the art would reasonably consider these ALD cycles as obvious variations, known to be useful for control of metal silicates deposits.

Response to Arguments
Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.) Oh and Xiao are not analogous art and should not be combined with Haukka.  Oh teaches methods for forming SiOC films and Xiao teaches methods for forming Si-containing films, rather than selective deposition of metal oxide on a dielectric surface. Furthermore, there is no teaching or guidance in this respect in the cited art that the combination of a first metal precursor comprising oxygen and a second reactant comprising plasma generated in a gas comprising hydrogen but not oxygen would be expected to work for selective deposition of metal oxide on a dielectric surface in an ALD deposition process.
b.) Sneh does not teach what is asserted by the Examiner. Sneh states that "[i]n
order to grow continuous interfaces and films, the present invention is practiced to pretreat the surface of the substrate prior to ALD in order to have the surface more susceptible to ALD…”  Thus, Sneh does not teach "conducting a plurality of deposition cycles comprising alternately and sequentially contacting the substrate with a first metal precursor comprising oxygen and a second reactant comprising plasma generated in a gas comprising hydrogen but not oxygen" for the deposition of "alumina, TiOx or Ta2O5 or other metal oxides on other oxides".
 
In response to the applicant's arguments, please consider the following comments.
a.)  In response to applicant's argument that Oh and Xiao are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art reference is in the field of applicant’s endeavor. The Examiner notes that the claims are directed to selective deposition of metal oxide films. 
Furthermore with regards to argument of a lack of teaching concerning the use of hydrogen over oxygen for deposition of metal oxides, contrary to Applicant’s arguments at least Haukka and Sneh (with respect to pretreated surfaces) discuss selective deposition. With regards to the other prior art of record, "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039. Furthermore, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  The teachings with regards to the selective deposition of metal 2) ([0018], [0033], [0184], [0226] – [0227]). Furthermore, the discussion within Oh and Xiao is in context of analogous processing deposition with respect to the disclosed oxides taught by Haukka, namely MgO, GeO2 and SiO2.  Thus, considering these taught uses & chemistry considerations, H-plasma would have been reasonably expected as an effective means of providing desired selectivity of Haukka ([0226]) by one of ordinary skill in the chemical & plasma art, who would reasonably have expected this alternative plasma reagent for the 2nd reagent in the ALD processing, to have effectively maintained the selectivity as desired by Haukka, due to taught chemical considerations. With regards to mere recognition of hydrogen being a reducing agent not serving as motivation to use hydrogen in the selective deposition of the recited metal oxides, the mere recognition is not what is providing suggestion for such a motivation – rather, it is the teachings of Haukka, especially in view of its desire to use H-terminated conductive surfaces as a means of selective deposition, that is providing motivation in view of the teachings of Oh, Sneh, Xiao and Kuchenbesier.
b.) With regards to Sneh, the Examiner notes that the teaching of having the second reactant comprising plasma generated in a gas comprising hydrogen but not oxygen is provided by the prior art as a whole – and primarily from the teachings of Oh and/or Xiao, not Sneh.  In response to applicant's arguments against the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717